—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered February 27, 1992, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him to a term of 2 té to 7 years, unanimously reversed, on the law, the sentence vacated, and the case remitted to the Supreme Court for further proceedings.
We agree with defendant’s argument and the People’s concession that defendant’s absence during the hearing where it was determined that he violated a condition of his plea is reversible error, mandating vacatur (see, People v Turaine, 78 *209NY2d 871; People v Outley, 80 NY2d 702, 712). We therefore vacate defendant’s sentence, and remand to the Supreme Court for further proceedings. Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.